Citation Nr: 0634225	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The appellant's DD Form 214 indicates that he had active duty 
service from November 1990 to May 1991, with prior 11 months 
of active duty.  That 11 months would correspond to the 
computer information indicating he had active service with 
the Marine Corps Reserve from October 25, 1989, to September 
25, 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Muskogee, 
Oklahoma, Regional Office (RO) which denied the appellant's 
claim for Chapter 1606 educational benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress. This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.

In pertinent part, a reservist initially becomes eligible 
when he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  The RO has indicated 
that the appellant's delimiting date was September 26, 2000.  
The basic ending date for eligibility for educational 
benefits under the Montgomery GI Bill-Selected Reserve 
provisions is the last day of the 10-year period beginning on 
the date the reservist became eligible for such benefits.  38 
C.F.R. § 21.7550(a)(1).  Since the appellant's initial period 
of active service with the Marine Corps Reserves ended 
September 25, 1990, it appears correct that the ten-year 
period would end September 26, 2000.

However, under 38 C.F.R. § 21.7550(b) (2006), if he was 
recalled to active duty under section 12301(a), 12301(d), 
12301(g), 12302, or 12304 of Title 10, U.S. Code, the period 
of this active duty plus four months shall not be considered 
in determining the time limit on eligibility.  The appellant 
was called to active duty from November 1990 to May 1991, but 
it is not known under what authority the appellant was 
recalled to serve.  Moreover, on his VA Form 9, dated in June 
2004, he contends that he was in combat "on the dates 
listed," referencing March 2003 dates, and he also indicates 
that he was placed on temporary active duty for almost a 
year.  There has been no verification of this service.

In the present case, without additional documentation as to 
all dates of service and type of service, the Board is unable 
to conduct an independent review of the record to make a 
determination on the issue on appeal.  While the Board has no 
reason to doubt the RO's factual reports, in order to conduct 
a de novo review of the claim, the Board requires official 
records in support of the findings noted by the RO.  

Accordingly, the case is REMANDED for the following action:

1.	The RO is to obtain the appellant's 
complete personnel records, to include 
copies of all orders calling him to 
active duty from the Marine Corps 
Reserves.
  
2.	The RO is to request complete 
verification of all periods of Reserve 
service from the National Personnel 
Records Center or the Marine Corps 
Reserve. 



3.	The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
provided a supplemental statement of 
the case (SSOC) and an applicable time 
to respond.  The RO must ensure that 
the SSOC notifies the appellant that 
the provisions referenced in the SOC 
with regard to the requirement to 
submit a well-grounded claim are no 
longer in effect, and to ensure that 
the appellant is notified of the 
current applicable provisions of the 
law and regulations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




